Citation Nr: 0300477	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  97-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  A September 1998 Board decision 
reopened the claim of entitlement to service connection 
for a back disorder and remanded it for further 
development.  The veteran's claims file was transferred to 
the VA Regional Office in St. Petersburg, Florida in 
November 1999, and was then transferred to the VA Regional 
Office in Roanoke, Virginia (RO) in November 2001.  


FINDING OF FACT

There veteran's current back disorder, which was first 
diagnosed several years after service, is not related to 
his military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the VA Regional Offices 
determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance 
Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty 
to assist provisions, are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In March 2002, the RO sent a letter to the veteran 
informing him of the evidence and information necessary to 
substantiate his claim, the information and evidence that 
he should submit and the assistance that VA would provide 
in obtaining evidence and information in support of his 
claim.  However, the RO incorrectly listed the claim as 
one for and increase for his back disorder.  However, the 
RO, in the July 2002 supplemental statement of the case, 
correctly informed the veteran of the requirements of the 
VCAA as it applied to his claim for service connection.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran's service medical records show complaints of 
low back pain in July 1977, two months after an automobile 
accident.  However, a back examination was negative.  The 
diagnosis was low back sprain, secondary to accident.  The 
veteran was also seen for back problems in August 1978 of 
two years duration, with an assessment of bilateral 
paraspinous muscle spasm rendered.  In December 1978, he 
was referred to physical therapy from orthopedics for 
chronic low back syndrome.  Thereafter, in January 1979, 
examination of the veteran's lumbosacral spine was normal.  
Importantly, the veteran's March 1979 separation 
examination revealed normal findings of the spine, as did 
the report from an August 1980 reserve enlistment 
examination.

Subsequent to service discharge, private medical records 
in 1981, report treatment for other disorders, with no 
complaints or findings of a back disorder.

Treatment records dated in 1982 from R. Greenfield, M.D., 
report a date of injury as August 3, 1981, with the 
diagnosis was acute lumbosacral strain.  Thereafter, the 
veteran was hospitalized in April 1983 for a herniated 
lumbar disc.  A chymopapain injection to the L5-S1 disc 
was performed by R. C. Richley, M.D.  An April 1983 
magnetic resonance imaging (MRI), yielded an impression of 
herniated disc syndrome, lumbar spine.  An April 1983 
diskogram yielded findings of a normal L4-5 disc and a 
degenerated L5-S1 disc, with large amount of contrast 
extravasation.  Dr. Richley noted that the veteran had a 
long history of industrial injury to his back and knee 
resulting in discogenic back pain.  An October 1984 
private medical record reveals treatment for mechanical 
low back pain.  

A February 1989 VA treatment record indicated that the 
veteran was treated for low back pain for eight years, 
status post work injury.  Another VA treatment record, 
revealed treatment for an 8-year history of low back pain, 
with a herniated nucleus pulposus, and indicated that the 
veteran complained of increasing low back pain, having 
worked in manual labor for the past 8 to 9 months.  The 
report from an August 1989 VA examination also revealed 
differential diagnoses for his low back disorder, 
including lumbar disc herniations, and muscular low back 
pain, and indicated that the injury to his back occurred 
in 1981.  

The report from an August 1989 VA neurological examination 
yielded a history of low back pain since approximately 
1981, and possibly prior to that time.  A history of being 
diagnosed with a herniated disc, and of the veteran's back 
bothering him subsequent to his stepping in a pothole, was 
also given.  The diagnosis rendered included a history of 
lumbar disc herniations, with chymopapain injections.  The 
report from a VA orthopedic evaluation, also conducted in 
August 1989, yielded a diagnosis of muscular low back 
pain.  The veteran stated that his low back symptoms began 
in service in 1976 or 1977.  X-rays from August 1989 
yielded normal findings of the lumbar spine, except for 
questionable findings of bony demineralization.  A 
September 1990 MRI report rendered an impression of 
degenerative L5-S1 disc with mild diffuse and symmetric 
bulging and no evidence of thecal sac or nerve root 
compression.

The veteran was examined by T. Buggs, M.D. in June 1995.  
A history of chronic back pain since 1981 was noted.  The 
diagnosis was chronic back pain.  

Treatment records from P. Savage, M.D., dated in June 
1996, report that the veteran stated that he originally 
injured his back on August 3, 1981 while lifting at work, 
and he had been in continuous pain since 1983.  The 
diagnosis was degenerative disc disease of the lumbar 
spine and low back pain.  

A letter from Dr. Richley, dated in December 1996, stated 
that he had reviewed the veteran's medical history, and 
found that the treatments and diagnosis rendered by his 
office in the 1980's and 1990's "coincide with the 
complaints documented in the military records."  He went 
on to state that "[c]hronic low back pain with 
degenerative disk disease is a classic, insidious 
deformity, which can progress with or without aggravation 
or trauma" and appeared to represent the same diagnostic 
criteria and work up that was pursued in the 1980's.  He 
indicated that the conditions that the veteran was treated 
for during the 1980's and 1990's were similar to those 
complaints, diagnoses, and treatments in the veteran's 
military records.

At a VA examination conducted in February 2000, the 
veteran complained of low back pain since 1978.  He rated 
the pain as an 8 on a scale of 1 to 10.  The veteran 
denied any lower extremity symptomatology.  Examination 
found motor strength was 5/5, with no evidence of positive 
straight leg raising.  Sensory examination was normal.  
Deep tendon reflexes were normal and symmetrical.  Gait 
examination was normal, with no antalgic movement.  The 
range of motion of the lumbar spine was 95 degrees 
flexion, 35 degrees extension, 40 degrees lateral bending 
bilaterally, and 35 degrees rotation bilaterally.  X-ray 
examination showed a normal lordotic curve with no 
significant degenerative changes or significant disc 
height losses.  The Board notes that an addendum to the 
veteran's February 2000 VA examination, which consists of 
evidence unfavorable to a claim of service connection, 
pertains to another veteran.  The Board will not consider 
this addendum in adjudicating the veteran's claim.  

At a VA fee basis examination was conducted in May 2002, 
the veteran reported low back problems, which he related 
to an injury in service in 1978.  He reported that he 
performed frequent heavy lifting in service.  The veteran 
currently complained of low back pain and radiation down 
the left buttock and leg, with numbness and tingling in 
the left lower extremity.  It was noted that the veteran 
had an MRI and electromyogram (EMG) performed in the 
1980's, and was treated with epidural injections 1982 and 
recently.  

The examination found no tenderness or spasm of the lumbar 
spine.  The range of motion of the lumbar spine was 105 
degrees flexion, 20 degrees extension, and 30 degrees 
lateral bending, bilaterally.  The examiner noted that 
when the veteran regained position, he tended to climb up 
his legs with his hands.  Straight leg raising was normal.  
Lower extremity deep tendon reflexes were 2+ and 
symmetrical.  He could heel and toe walk satisfactorily.  
L5 hypesthesia was noted.  An x-ray study noted ramrod 
straight lumbar posture, no disc space narrowing, inferior 
end plate spurring, and facet joint degenerative change at 
L5-S1 right greater than left.  The diagnosis was 
degenerative joint disease L5-S1 facet joints, right 
greater than left causing mechanical back pain.  The 
examiner noted that two entries from the veteran's service 
medical records reference low back pain, with no 
suggestion of a discogenic or facet cause; nor was there 
any history of an acute lumbar injury.  The examiner 
therefore concluded that he was "unable to connect [the 
veteran's] current situation to any activity or treatment 
rendered to [the veteran] while on active duty."  

The veteran contends that he is entitled to service 
connection for a back disorder as evidenced by his 
treatment for low back pain in service.  The law provides 
that service connection may be established for chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The veteran was treated for low back pain in service.  
Importantly however, his March 1979 separation examination 
and August 1980 reserve enlistment examination revealed 
normal findings of the spine.  The veteran sought 
orthopedic treatment for foot problems in early 1981, yet 
there is no complaints or findings of a low back disorder.  
In fact, the next mention of low back problems in the 
record occur after a work-related injury on August 3, 
1981, and none of these records referenced a previous back 
injury in service as the etiology or the precursor to the 
veteran's complaints.  

The opinion of Dr. Richley in 1996, indicated that the 
complaints in service "coincide" with the treatment and 
diagnosis during the 1980's and 1990's.  Dr. Richley noted 
that he reviewed his own treatment records and the history 
of back complaints during the 1970's prior the veteran's 
"industrial treatment."  However, Dr. Richley did not 
discuss the normal findings on the examinations pertaining 
to the low back in 1979 and 1980, the lack of any post-
service complaints of a low back problem prior to the 
veteran's August 1981 work-related injury, or the several 
post-service medical reports that noted that the veteran 
first sustained a low back condition in 1981.  The Board 
also notes that in 1983, Dr. Richley stated that the 
veteran had a long history of industrial injury to his 
back and knee resulting in discogenic back pain, yet no 
mention of his inservice back complaints were made at 
time.  

The Board finds that the opinion of the VA fee basis 
examiner in 2002, more probative.  The examiner reviewed 
all the veteran's medical records, to include all private, 
VA, and service medical records and concluded that there 
was not a connection between the inservice complaints and 
the veteran's current back disorder.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a back 
disorder.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	JOY A. MCDONALD 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

